In the United States Court of Federal Claims
                                    No. 18-173C
                               (Filed May 31, 2018)
                             NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *
                                  *
                                  *
EAGLE EYE ELECTRIC, LLC,          *
                                  *
                 Plaintiff,       *
                                  *
      v.                          *
                                  *
THE UNITED STATES,                *
                                  *
                 Defendant,       *
                                  *
           and                    *
                                  *
ADVANCIA-AHTNA JV LLC,            *
                                  *
           Defendant-Intervenor.  *
                                  *
* * * * * * * * * * * * * * * * * *

                                       ORDER

       For the reasons stated on the record at the conclusion of today’s hearing,
defendant and intervenor’s cross-motions for judgment on the administrative record
are GRANTED, and plaintiff ’s motion for judgment on the administrative record is
DENIED. In this matter, Eagle Eye Electric protested the Social Security
Administration’s determination not to attribute to plaintiff the experience and past
performance of plaintiff ’s parent and sister companies. But as our court has
recognized, the Government Accountability Office line of decisions upon which
plaintiff rests “permits, rather than requires, attribution of the affiliate’s past
performance to the offeror.” Precision Asset Mgmt. Corp. v. United States, 135 Fed.
Cl. 342, 357 (2017) (quoting Linc Gov’t Servs., LLC v. United States, 96 Fed. Cl. 672,
722 (2010)). No statute, regulation, or solicitation provision requires this
attribution. Thus, the agency had no obligation to explain why it had decided not to
do something which it was not required to do. As the solicitation did not commit the
agency to consider the experience of an offeror’s affiliates, the agency’s decision not
to do so did not depart from evaluation criteria, nor can it be said to have employed
unstated evaluation criteria. The agency did not act arbitrarily, but rather
rationally explained that plaintiff was not involved in the projects which were cited
for the latter’s experience and past performance. Admin. R. at 528, 536. For these
reasons, as more fully explained at the hearing, plaintiff’s motion for judgment is
DENIED, and the cross-motions of defendant and intervenor are GRANTED. The
Clerk shall enter judgment accordingly.

IT IS SO ORDERED.


                                       s/ Victor J. Wolski
                                       VICTOR J. WOLSKI
                                       Judge




                                         -2-